Citation Nr: 1546577	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  99-23 641	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

2.  Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

3.  Entitlement to service connection for impotence, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

4.  Entitlement to service connection for incontinence, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

5.  Entitlement to service connection for a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.
6.  Entitlement to service connection for degenerative joint disease of the elbows and shoulders, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

7.  Entitlement to service connection for cervical spine strain, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.

8.  Service connection for lower digestive problems, claimed as irritable bowel syndrome (IBS), on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

9.  Service connection for fibromyalgia, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

10.  Service connection for chronic fatigue syndrome (CFS), on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

11.  Service connection for left knee arthritis, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1969.  The record also indicates that the Veteran served in the Air National Guard until March 1979, to include a period of active service from December 1975 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on merged appeals from June 1999, April 2003, and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Specifically, the June 1999 rating decision, in pertinent part, denied service connection for prostate cancer.  The April 2003 rating decision, in pertinent part, denied service connection for degenerative joint diseases of the elbow and shoulders; cervical spine strain; peripheral neuropathy; impotence; incontinence; and a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks.  The September 2005 rating decision, in pertinent part, denied service connection for left knee arthritis, IBS, fibromyalgia, and CFS.  

In December 2004, a hearing was held before a Veterans Law Judge (VLJ) at the Oakland RO.  Issues addressed during this hearing included the issues of entitlement to service connection for prostate cancer; peripheral neuropathy; impotence; incontinence; a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks; degenerative joint disease of the elbow and shoulders; and cervical spine strain.  A transcript of this proceeding is associated with the claims file.  

In August 2008, a hearing was held before the undersigned VLJ at the Oakland RO.  Issues addressed during this hearing included the issues of entitlement to service connection for IBS, fibromyalgia, CFS, and a left knee disability.  It was noted at that time that the Veteran had had a previous hearing before another VLJ in 2004.  A transcript of this proceeding is associated with the claims file.   

In January 2009, the undersigned VLJ and the VLJ who held the December 2004 hearing issued two separate decisions which, collectively and in part, denied service connection for above issues.  The issues addressed by the VLJ who held the December 2004 hearing were denied in a separate decision, under docket number 99-23 641, addressing the claims discussed at the prior hearing.  Since each hearing addressed separate claims, a panel decision was not needed.

In August 2011, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating, in part, the Board's two separate January 2009 decisions, and remanding the above issues to the Board for further consideration.
 
In September 2013 correspondence, the Board notified the Veteran that the VLJ who presided over the December 2004 hearing retired from the Board.  The Veteran was asked whether he desired another hearing before a different VLJ.  The Veteran has failed to respond to that inquiry and as such, the Board will conclude that the Veteran does not wish another hearing regarding the issues discussed during the December 2004 hearing and preceded with the adjudication of these issues.

In April 2014, the undersigned VLJ remanded the above issues for further development consistent with the Court's August 2011 decision.  As will be discussed below, the remand directives were not completed and additional remand is required.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Also of note, in March 2015, the Veteran had a hearing before an Acting Veterans Law Judge, who now has jurisdiction over five increased rating claims, which are the subject of a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the prior April 2014 Board remand, the August 2011 Court decision found that further development was required to attempt to verify the Veteran's claimed herbicide exposure at Howard Air Force Base in Panama.  Specifically, the Court, and in turn the Board, requested that additional requests for verification should be made to the Department of Defense's (DoD) inventory of herbicide operations and Joint Services Record Research Center (JSRRC).  The Board further requested that any additional development required from any response from these repositories should be conducted, the results of the development should be outlined in a memorandum included in the claims file, the appeals should then be readjudicated by the AOJ, and a supplemental statement of the case (SSOC) should be issued.

Review of the record reflects the AOJ did request verification from the DoD and JSRRC.  However, since obtaining these responses the AOJ has not outlined the results in a memorandum, readjudicated the issues on appeal, or issued a SSOC, as requested by the Board in the prior remand.  Accordingly, remand is required for readjuciation by the AOJ and issuance of a SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct any additional development required, and outline the results of all development in a memorandum included in the claims file.

2.  Then, the AOJ should readjudicate all issues on appeal, considering all newly conducted development.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and allow appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




